DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joshua Smith on 17 August 2021.
The application has been amended as follows: 
In the claims:
In claim 1 at line 34, after the words “the second photocurrent”, please delete the words “by being” and insert in its place --, the semiconductor light detection circuit--.
In claim 1 at line 36, after the words “the second photocurrent”, please insert the words --to determine the current difference between the first photocurrent and the second photocurrent--.

Please cancel claims 2, 4, 6, and 8–12.

Please add the following as new claims 13–16:

during a first time period, outputting, from a third conductive layer of a semiconductor light receiving element via a third conductive layer terminal, a first photocurrent based on an intensity of an incident light irradiating a first conductive layer from above while a first input voltage is applied to the first conductive layer via a first conductive layer terminal during the first time period; and
during a second time period different from the first time period, outputting, from the third conductive layer via the third conductive layer terminal, a second photocurrent based on the intensity of the incident light irradiating the first conductive layer from above while a second input voltage is applied to the first conductive layer via the first conductive layer terminal during the second time period;
wherein the semiconductor light receiving element includes:
the first conductive layer having a first conductivity type on a surface of a semiconductor substrate;
the first conductive layer terminal connected to the first conductive layer;
a second conductive layer having a second conductivity type below the first conductive layer; 
a second conductive layer terminal connected to the second conductive layer;
the third conductive layer having the first conductivity type below the second conductive layer; and 
the third conductive layer terminal connected to the third conductive layer;

the method further comprising:
receiving, by a semiconductor light detection circuit coupled to the third conductive layer terminal, the first photocurrent and the second photocurrent from the third conductive layer terminal; 
directly comparing, by the semiconductor light detection circuit, a first value corresponding to the first photocurrent and a second value corresponding to the second photocurrent to determine a current difference between the first photocurrent and the second photocurrent; and 
outputting, by the semiconductor light detection circuit, an output voltage corresponding to the current difference between the first photocurrent and the second photocurrent.

14. The method according to claim 13, further comprising:
wherein the semiconductor light detection circuit includes:
selecting, by a switch of the semiconductor light detection circuit, one input voltage out of the first input voltage and the second input voltage to apply the selected one input voltage to the first conductive layer of the semiconductor light receiving element;
selectively converting, by a current-voltage conversion circuit of the semiconductor light detection circuit, one of the first photocurrent and the second photocurrent being output from 
storing, by a voltage storage circuit of the semiconductor light detection circuit, the first conversion voltage output from the current-voltage conversion circuit in a first capacitor as a first stored voltage, storing the second conversion voltage in a second capacitor as a second stored voltage, and outputting the first stored voltage and the second stored voltage; and
outputting, by a differential amplification circuit of the semiconductor light detection circuit, a voltage based on a difference between the first stored voltage and the second stored voltage, output from the voltage storage circuit.

15. The method according to claim 13, wherein the first input voltage and the second input voltage include one of a reverse voltage or a forward voltage of 0.4 V or less in a p-n junction between the first conductive layer and the second conductive layer.

16. The method according to claim 13, wherein the semiconductor substrate includes silicon as a material.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 13–16, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 2, 6, and 8, 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and III as set forth in the Office action mailed on 02 April 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art to Applicant’s claimed invention is US 5,130,776 (hereinafter “Popovic”), the article entitled An Ultraviolet Radiation Sensor Using Differential Spectral Response of Silicon Photodiodes (hereinafter “da Silva), and US 2013/0187029 A1 (hereinafter “Tabuchi”).
Popovic teaches photodetectors with the claimed structure recited in claims 1 and 13 (abstract, Figs. 2 and 4, Col. 3, lines 41–53, and Col. 4, lines 16–40). 
Da Silva teaches silicon photodiodes with substantially the same structural configuration of the claimed semiconductor circuit, including switches, charge amplifiers, differential 
Tabuchi teaches a photodetector control circuit (abstract, Fig. 1). Tabuchi teaches a reference voltage of a reference light amount is compared to a detected voltage (paragraph 0024 and claim 1).
However, Popovic, da Silva, and Tabuchi, either alone or in combination, are silent to the specifics of the semiconductor light detection circuit recited in claims 1 and 13 being capable of receiving first and second photocurrents outputted from the third conductive layer terminal, directly comparing first and second values corresponding to the first and second photocurrents, respectively, to determine a current difference between the two, and then outputting an output voltage corresponding to the current difference, in conjunction with the other limitations recited in instant claims 1 and 13.
Therefore, it is clear the prior art of record does not teach, suggest, nor render obvious the presently claimed invention, and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726